Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO 18-CV-61722-WPD

     CYDNEY HALPERIN,                               CLASS ACTION
     individually and on behalf of all others
     similarly situated,

     Plaintiff,                                     JURY TRIAL DEMANDED

     v.

     YOUFIT HEALTH CLUBS, LLC a Florida
     limited liability company,

     Defendant,

     _____________________/




        PLAINTIFF’S AND CLASS COUNSEL’S UNOPPOSED MOTION FOR FINAL
     APPROVAL OF CLASS SETTLEMENT AND APPLICATION FOR SERVICE AWARD,
                            ATTORNEYS’ FEES AND
             EXPENSES, AND INCORPORATED MEMORANDUM OF LAW




                                                1
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 2 of 19




              Plaintiff Cydney Halperin sued YouFit Health Clubs, LLC, (“YouFit”) for violations of the
    Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) claiming that she was sent
    unauthorized marketing text messages. The parties negotiated a settlement on behalf of plaintiff and
    a class of approximately 155,818 consumers who received text messages from Defendant. On May
    29, 2019, the Court granted Preliminary Approval to the Settlement, directed that notice be provided
    to the Settlement Class, and established a deadline for the filing of a motion for Final Approval.
    Plaintiff and Class Counsel now seek Final Approval of the Settlement, along with approval of a
    Service Award for the Class Representative and reimbursement of attorneys’ fees for Class Counsel.
    I.        INTRODUCTION
              Plaintiff received text messages from Defendant on or about May 8, 2018, offering her a
    discounted gym membership. Defendant sent similar text messages and other text messages related
    to the offering of YouFit’s products and services to approximately 155,818 other individuals. Plaintiff
    sued alleging that the above described text messages were sent in violation of the TCPA and without
    express written consent. The parties participated in full-day mediation with Rodney Max, a well-
    respected mediator in South Florida, and continued discussions following the mediation. After
    multiple telephone calls in a further attempt to resolve the Action, the Parties agreed to settle the
    Action to avoid the risks and uncertainties associated with continued litigation. The Settlement
    Agreement makes $1,418,635.00 available to the settlement class, which will also be used to pay the
    costs of Settlement Administration and attorneys’ fees. See Settlement Agreement and Release
    (“Agreement” or “Settlement”) attached as Exhibit A.1 Plaintiff and Class Counsel now request that
    the Court: (1) grant Final Approval to the Settlement; (2) certify for settlement purposes the Settlement
    Class, pursuant to Rule 23(b)(3) and (e) of the Federal Rules of Civil Procedure; (3) appoint Plaintiff
    as Class Representative; (4) appoint as Class Counsel the attorneys listed in paragraph 7 of the
    Agreement; (5) approve the Plaintiff’s requested Service Award; (6) award Class Counsel attorneys’
    fees and reimbursement of certain expenses; and (7) enter Final Judgment dismissing the Action with
    prejudice.
    II.       MOTION FOR FINAL APPROVAL
              A.      Procedural History


    1
        All capitalized terms used herein have the same definitions as those defined in the Agreement.
                                                        2
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 3 of 19




            On July 25, 2018, Plaintiff initiated this litigation against Defendant in the United States
    District Court for the Southern District of Florida, alleging violations of the TCPA, and seeking, inter
    alia, monetary damages. [DE #1]. The Parties engaged in intensive arm’s-length negotiations over
    multiple days to resolve the Case with a view toward achieving substantial benefits for the Settlement
    Class as a whole, while avoiding the cost, delay, and uncertainty of further litigation, trial, and
    appellate practice. On March 5, 2019, with the assistance of mediator Rodney Max of Upchurch
    Watson White and Max, the Parties and their counsel met in Miami, Florida and engaged in intensive
    arm’s-length negotiations and an all-day mediation to resolve the Action. Following mediation, the
    Parties’ counsel continued to engage in lengthy telephone negotiations in a further attempt to reach a
    resolution and, the Parties reached settlement.
            B.      Summary of the Settlement Terms
            The Settlement terms are detailed in the Agreement attached. The following is a summary of
    its material terms.
                    1.      The Settlement Class
            The proposed Settlement establishes a Settlement Class of all members of the classes of
    persons in this Action as follows:
            All persons who from four years prior to the filing of this action (1) were sent a text
            message from YouFit related to the offering of YouFit’s products or services and (2)
            who were not members of YouFit at the time he or she was sent the text message and
            (3) who did not consent to receive the text messages.

    Agreement Section I(GG). Excluded from the Settlement Class are: (i) the district judge and
    magistrate judge presiding over this case, the judges of the United States Court of Appeals for the
    Eleventh Circuit, their spouses, and persons within the third degree of relationship to either of them;
    (2) individuals who are or were during the Class Period agents, directors, employees, officers, or
    servants of YouFit or of any affiliate or parent of YouFit; (3) Plaintiff’s counsel and their employees,
    and (4) all persons who file a timely and proper request to be excluded from the Settlement Class.
                    2.      Settlement Consideration
            Pursuant to the Settlement, Defendant has agreed to make up to $1,418,635.00 available for
    the benefit of Settlement Class Members (“Settlement Fund”).



                                                       3
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 4 of 19




                   4.      The Notice Program
           The Notice Program was designed to provide the best notice practicable and was tailored
    to take advantage of the information Defendant had available about Settlement Class members.
    The Notice Program was reasonably calculated under the circumstances to apprise the Settlement
    Class of the pendency of the Action, the terms of the Settlement, Class Counsel’s Attorneys’ Fee
    application and request for Service Award for Plaintiff, and their rights to opt-out of the
    Settlement Class or object to the Settlement. The Notices and Notice Program will constitute
    sufficient notice to all persons entitled to notice, and satisfies all applicable requirements of law
    including, but not limited to, Federal Rule of Civil Procedure 23 and the constitutional
    requirement of due process.
                   5.      Claims Process
           The Claims Process here is straightforward, easy to understand for Settlement Class members,
    and designed so that they can easily claim their portion of the Settlement Fund. Settlement Class
    members will make a claim by submitting a valid Claim Form to the Settlement Administrator, which
    will then be evaluated for timeliness and completeness. A copy of the Claim Form is attached to the
    Settlement Agreement as Exhibit 1. Claim Forms may be sent in by hard copy or submitted
    electronically on the Settlement Website. The Claim Form requires basic information from Settlement
    Class members: (1) name; (2) current address; (3) cellular telephone number(s) at which she or he
    received was sent a text message; and (4) a current contact telephone number. Once a Settlement Class
    member submits a Claim Form that is approved by the Settlement Administrator, the Settlement Class
    Member will then be eligible to automatically receive payment. Untimely Claim Forms will be
    rejected and those Settlement Class Members will not receive a Settlement Fund Payment. If those
    same Settlement Class Members also fail to timely opt-out, they will remain in the Settlement Class
    and their claims will be released. Claim Forms can be submitted until 15 days following the Final
    Approval Order.
                   6.      Allocation of the Settlement Fund Payments
           Each Settlement Class Member who timely files with the Settlement Administrator a valid
    Claim Form shall receive a cash distribution payable by check of $7.50 less any Notice and
    Administration Costs. Settlement Class Claimants will be sent their Claim Settlement Payments to


                                                     4
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 5 of 19




    the address they submitted on their Claim Form within 60 days following the Effective Date.
    Agreement at II.B.1.
                    8.      Release of Claims
            In exchange for the Settlement consideration, Plaintiff and all Settlement Class Members,
    agree to the release as defined in Section V of the Agreement.
                    9.      Class Counsel Fees and Expenses and Plaintiff’s Service Award
            Defendant has agreed not to oppose Class Counsel’s request for attorneys’ fees and expenses
    of up to $250,000.00. Defendant has also agreed not to oppose an application for a Service Award for
    the Plaintiff up to $5,000.00. Agreement at II.D. The Court should consider whether to grant or deny
    these awards separate and apart from its consideration of the fairness and reasonableness of the
    Settlement.
            C.      Argument
            Court approval is required for settlement of a class action. Fed. R. Civ. P. 23(e). The federal
    courts have long recognized a strong policy and presumption in favor of class settlements. The Rule
    23(e) analysis should be “informed by the strong judicial policy favoring settlements as well as the
    realization that compromise is the essence of settlement.” In re Chicken Antitrust Litig. Am. Poultry,
    669 F.2d 228, 238 (5th Cir. Unit B 1982). In evaluating a proposed class settlement, the Court “will
    not substitute its business judgment for that of the parties; ‘the only question . . . is whether the
    settlement, taken as a whole, is so unfair on its face as to preclude judicial approval.’” Rankin v. Rots,
    2006 WL 1876538, at *3 (E.D. Mich. June 28, 2006). Class settlements minimize the litigation
    expenses of the parties and reduce the strain that litigation imposes upon already scarce judicial
    resources. Therefore, “federal courts naturally favor the settlement of class action litigation.” Isby v.
    Bayh, 75 F.3d 1191, 1196 (7th Cir. 1996). The Settlement here is more than sufficient under Rule
    23(e) and Final Approval is clearly warranted.
                    1.      Notice was the Best Practicable and was Reasonably Calculated to
                            Inform the Settlement Class of its Rights

            “Rule 23(e)(1)(B) requires the court to direct notice in a reasonable manner to all class
    members who would be bound by a proposed settlement, voluntary dismissal, or compromise
    regardless of whether the class was certified under Rule 23(b)(1), (b)(2), or (b)(3).” Manual for
    Compl. Lit. § 21.312 (internal quotation marks omitted). The best practicable notice is that which
                                                        5
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 6 of 19




    is “reasonably calculated, under all the circumstances, to apprise interested parties of the
    pendency of the action and afford them an opportunity to present their objections.” Mullane v.
    Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). To satisfy this standard, “[n]ot only
    must the substantive claims be adequately described but the notice must also contain information
    reasonably necessary to make a decision to remain a class member and be bound by the final
    judgment or opt-out of the action.” Twigg v. Sears, Roebuck & Co., 153 F.3d 1222, 1227 (11th
    Cir. 1998) (internal quotation marks omitted); see also Manual for Compl. Lit. § 21.312 (listing
    relevant information).
           The Notice program satisfies these criteria. As recited in the Settlement and above, the Notice
    Program will inform Settlement Class members of the substantive terms of the Settlement. It will
    advise Settlement Class members of their options for remaining part of the Settlement Class, for
    objecting to the Settlement, Class Counsel’s Attorneys’ fee application and/or request for Service
    Award, or for opting-out of the Settlement, and how to obtain additional information about the
    Settlement. The Notice Program is designed to reach a high percentage of Settlement Class members,
    and exceeds the requirements of Constitutional Due Process. Therefore, the Court should approve the
    Notice Program and the form and content of the Notices.
                   2.        The Settlement Should Be Approved as Fair, Adequate and Reasonable.
           In deciding whether to approve the Settlement, the Court will analyze whether it is “fair,
    adequate, reasonable, and not the product of collusion.” Leverso v. Southtrust Bank, 18 F.3d
    1527, 1530 (11th Cir. 1994); see also Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir.
    1984). A settlement is fair, reasonable and adequate when “the interests of the class as a whole
    are better served if the litigation is resolved by the settlement rather than pursued.” In re
    Lorazepam & Clorazepate Antitrust Litig., MDL No. 1290, 2003 WL 22037741, at *2 (D.D.C.
    June 16, 2003) (quoting Manual for Complex Litigation (Third) § 30.42 (1995)). Importantly,
    the Court is “not called upon to determine whether the settlement reached by the parties is the
    best possible deal, nor whether class members will receive as much from a settlement as they
    might have recovered from victory at trial.” In re Mexico Money Transfer Litig., 164 F. Supp.
    2d 1002, 1014 (N.D. Ill. 2000) (citations omitted).
           The Eleventh Circuit has identified six factors to be considered in analyzing the fairness,
    reasonableness and adequacy of a class settlement under Rule 23(e):
                                                     6
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 7 of 19




                     (1) the existence of fraud or collusion behind the settlement;
                     (2) the complexity, expense, and likely duration of the litigation;
                     (3) the stage of the proceedings and the amount of discovery
                     completed;
                     (4) the probability of the plaintiffs’ success on the merits;
                     (5) the range of possible recovery; and
                     (6) the opinions of the class counsel, class representatives, and the
                     substance and amount of opposition to the settlement.

    Leverso, 18 F.3d at 1530 n.6; see also Bennett, 737 F.2d at 986. The analysis of these factors set forth

    below shows this Settlement to be eminently fair, adequate and reasonable.

                              i.    There Was No Fraud or Collusion

            The contested nature of the proceedings in this Action demonstrates the absence of fraud
    or collusion behind the Settlement. See, e.g., In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323,
    1329 n.3 (S.D. Fla. 2001); Ingram v. Coca-Cola Co., 200 F.R.D. 685, 693 (N.D. Ga. 2001) (court
    had “no doubt that this case has been adversarial, featuring a high level of contention between
    the parties”).
            Plaintiff and the Settlement Class were represented by experienced counsel throughout the
    negotiations. Class Counsel and Defendant engaged in formal mediation with Rodney Max. All
    negotiations were arm’s-length and extensive. See Perez v. Asurion Corp., 501 F. Supp. 2d 1360,
    1384 (S.D. Fla. 2007) (concluding that class settlement was not collusive in part because it was
    overseen by “an experienced and well-respected mediator”); See Exhibit B Edelsberg Decl. ¶ 4.
                              ii.   The Settlement Will Avert Years of Complex Expensive
                                    Litigation

            The claims and defenses are complex; recovery by any means other than settlement
    would require additional years of litigation. See United States v. Glens Falls Newspapers, Inc.,
    160 F. 3d 853, 856 (2d Cir. 1998) (noting that “a principal function of a trial judge is to foster
    an atmosphere of open discussion among the parties’ attorneys and representatives so that
    litigation may be settled promptly and fairly so as to avoid the uncertainty, expense and delay
    inherent in a trial.”).




                                                       7
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 8 of 19




            In contrast, the Settlement provides immediate and substantial monetary benefits to a
    Settlement Class comprised of 155,818 Settlement Class Members. As stated in In re Shell Oil
    Refinery, 155 F.R.D. 552 (E.D. La. 1993):
                    The Court should consider the vagaries of litigation and compare the
                    significance of immediate recovery by way of the compromise to the
                    mere possibility of relief in the future, after protracted and expensive
                    litigation. In this respect, “[i]t has been held proper to take the bird in
                    the hand instead of a prospective flock in the bush.”

    Id. at 560 (alterations in original). Particularly because the “demand for time on the existing judicial
    system must be evaluated in determining the reasonableness of the settlement,” Ressler v. Jacobson,
    822 F. Supp. 1551, 1554 (M.D. Fla. 1992) (citation omitted), there can be no doubt about the adequacy
    of the present Settlement, which provides reasonable benefits to the Settlement Class.
                            iii.     The Factual Record Is Sufficiently Developed to Enable Class
                                     Counsel to Make a Reasoned Judgement

            Courts also consider “the degree of case development that class counsel have
    accomplished prior to settlement” to ensure that “counsel had an adequate appreciation of the
    merits of the case before negotiating.” In re General Motors Corp. Pick-up Truck Fuel Tank
    Prods. Liab. Litig., 55 F.3d 768, 813 (3d Cir. 1995). At the same time, “[t]he law is clear that
    early settlements are to be encouraged, and accordingly, only some reasonable amount of
    discovery should be required to make these determinations.” Ressler, 822 F. Supp. at 1555.
            Class Counsel negotiated the Settlement with the benefit of targeted informal discovery.
    Edelsberg Decl. ¶ 5. Specifically, Class Counsel reviewed numerous pages of documents and
    electronic data, a party deposition, and third-party discovery. Plaintiff also spent considerable time
    researching and navigating Defendant’s numerous defenses. As such, Class Counsel’s analysis and
    understanding of the legal obstacles positioned them to evaluate with the strengths and weaknesses of
    Plaintiff’s claims and Defendant’s defenses, as well as the range and amount of damages that were
    potentially recoverable if the Action proceeded to judgment on a class-wide basis. Id. at ¶ 6.
                            iv.      Plaintiff and the Class Still Faced Significant Obstacles to
                                     Prevailing

            The “likelihood and extent of any recovery from the defendants absent . . . settlement” is
    another important factor in assessing the reasonableness of a settlement. Domestic Air, 148 F.R.D. at
                                                        8
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 9 of 19




    314. Class Counsel believes that Plaintiff had a strong case against Defendant. Edelsberg Decl. ¶ 7.
    Even so, Class Counsel are mindful that Defendant advanced significant defenses, including defenses
    to class certification, that would have been required to overcome in the absence of the Settlement. Id.
    at ¶ 6.
              Apart from the risks, continued litigation would have involved substantial delay and
    expense, which further counsels in favor of Final Approval. Id. at ¶ 8. The uncertainties and
    delays from this process would have been significant. Id.
              Given the myriad risks attending these claims, as well as the certainty of substantial delay
    and expense from ongoing litigation, the Settlement represents a fair compromise. See, e.g.,
    Haynes v. Shoney’s, No. 89-30093-RV, 1993 U.S. Dist. LEXIS 749, at *16-17 (N.D. Fla. Jan.
    25, 1993) (“The risks for all parties should this case go to trial would be substantial. …. It is
    possible that trial on the merits would result in … no relief for the class members. … Based on
    … the factual and legal obstacles facing both sides should this matter continue to trial, I am
    convinced that the settlement … is a fair and reasonable compromise.”).
                             v.      The Benefits Provided by the Settlement Are Fair, Adequate
                                     and Reasonable Compared to the Range of Possible Recovery

              In determining whether a settlement is fair given the potential range of recovery, the
    Court should be guided by “the fact that a proposed settlement amounts to only a fraction of the
    potential recovery does not mean the settlement is unfair or inadequate.” Behrens v. Wometco
    Enters., Inc., 118 F.R.D. 534, 542 (S.D. Fla. 1988), aff’d, 899 F.2d 21 (11th Cir. 1990). Indeed,
    “[a] settlement can be satisfying even if it amounts to a hundredth or even a thousandth of a
    single percent of the potential recovery.” Id.
              Class Counsel were well-positioned to evaluate the strengths and weaknesses of
    Plaintiff’s claims, as well as the appropriate basis upon which to settle them. Edelsberg Decl. ¶
    9. Each Settlement Class Claimant who opted to participate in the settlement will receive $7.50
    less Notice and Administration costs, Attorney’s Fees, and Service Award. Agreement at II.B.1.
    Settlement Class Members can continue to submit Claim Forms up and through fifteen days after
    the Final Approval Hearing. Pursuant to the TCPA, each injured Settlement Class member could
    have received $500.00 for each violative message received upon a successful verdict at trial, but
    such a result was very uncertain and would have required years of litigation.
                                                       9
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 10 of 19




             This Settlement provides an extremely fair and reasonable recovery to Settlement Class
     members when considering Defendant’s defenses, as well as the challenging, unpredictable path
     of litigation that Plaintiff would otherwise have continued to face in the trial and appellate courts.
     Edelsberg Decl. ¶ 10.
                             vi.     The Opinions of Class Counsel, the Plaintiff, and Absent
                                     Settlement Class Members Favor Approval

             Class Counsel strongly endorse the Settlement. Id. at ¶ 11. The Court should give “great
     weight to the recommendations of counsel for the parties, given their considerable experience in
     this type of litigation.” Warren, 693 F. Supp. at 1060; see also Domestic Air, 148 F.R.D. at 312-
     13 (“In determining whether to approve a proposed settlement, the Court is entitled to rely upon
     the judgment of the parties’ experienced counsel. ‘[T]he trial judge, absent fraud, collusion, or
     the like, should be hesitant to substitute its own judgment for that of counsel.’”) (citations
     omitted).
             Plaintiff does not anticipate opposition to the Settlement and will provide a declaration
     to the court at the close of the Objection and Opt-Out Deadline. Edelsberg Decl. ¶ 12. Even if
     there are some objections (and while there are none at this time), it is settled that “[a] small
     number of objectors from a plaintiff class of many thousands is strong evidence of a settlement’s
     fairness and reasonableness.” Association for Disabled Americans v. Amoco Oil Co., 211 F.R.D.
     457, 467 (S.D. Fla. 2002).
                     3.      The Court Should Certify the Settlement Class
             Plaintiff and Class Counsel respectfully request that the Court certify the Settlement
     Class. “Confronted with a request for settlement-only class certification, a district court need not
     inquire whether the case, if tried, would present intractable management problems . . . for the
     proposal is that there be no trial.” Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).
             Certification under Rule 23(a) of the Federal Rules of Civil Procedure requires that (1)
     the class is so numerous that joinder of all members is impracticable, (2) there are questions of
     law or fact common to the class, (3) the claims or defenses of the representative parties are typical
     of the claims or defenses of the class, and (4) the representative parties will fairly and adequately
     protect the interests of the class. Under Rule 23(b)(3), certification is appropriate if the questions
     of law or fact common to the class members predominate over individual issues of law or fact
                                                      10
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 11 of 19




     and if a class action is superior to other available methods for the fair and adjudication of the
     controversy. For the purpose of considering a settlement, all of the factors are satisfied.
            The numerosity requirement of Rule 23(a) is satisfied because the Settlement Class
     consists of approximately 155,818 individuals, and joinder of all such persons is impracticable.
     See Fed. R. Civ. P. 23(a)(1); Kilgo v. Bowman Trans., 789 F.2d 859, 878 (11th Cir. 1986)
     (numerosity satisfied where plaintiffs identified at least 31 class members “from a wide
     geographical area”).
            “Commonality requires the plaintiff to demonstrate that the class members ‘have suffered
     the same injury,’” and the plaintiff’s common contention “must be of such a nature that it is
     capable of classwide resolution – which means that determination of its truth or falsity will
     resolve an issue that is central to the validity of each one of the claims in one stroke.” Wal-Mart
     Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted). Here, the
     commonality requirement is readily satisfied. There are multiple questions of law and fact –
     centering on Defendant’s messaging marketing program – that are common to the Settlement
     Class, that are alleged to have injured all Settlement Class members in the same way, and that
     would generate common answers.
            For similar reasons, Plaintiff’s claims are reasonably coextensive with those of the absent
     class members, such that the Rule 23(a)(3) typicality requirement is satisfied. See Kornberg v.
     Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where
     claims “arise from the same event or pattern or practice and are based on the same legal theory”).
     Plaintiff is typical of absent Settlement Class members because she received text messages and
     suffered the same injuries as them and because they will all benefit from the relief achieved.
            Plaintiff and Class Counsel also satisfy the adequacy of representation requirement.
     Adequacy under Rule 23(a)(4) relates to (1) whether the proposed class representative has
     interests antagonistic to the class; and (2) whether the proposed class counsel has the competence
     to undertake this litigation. Fabricant, 202 F.R.D. at 314. The determinative factor “is the
     forthrightness and vigor with which the representative party can be expected to assert and defend
     the interests of the members of the class.” Lyons v. Georgia-Pacific Corp. Salaried Employees
     Ret. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000) (internal quotation marks omitted). Plaintiff’s
     interests are coextensive with, not antagonistic to, the interests of the Settlement Class, because
                                                     11
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 12 of 19




     Plaintiff and the absent Settlement Class members have the same interest in the relief afforded
     by the Settlement, and the absent Settlement Class members have no diverging interests. Further,
     Plaintiff and the Settlement Class are represented by qualified and competent Class Counsel who
     have extensive experience and expertise prosecuting complex class actions.
            Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct impact
     on every class member’s effort to establish liability that is more substantial than the impact of
     individualized issues in resolving the claim or claims of each class member.” Sacred Heart
     Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir.
     2010) (internal quotation marks omitted). Plaintiff readily satisfies the Rule 23(b)(3)
     predominance requirement because liability questions common to all Settlement Class members
     substantially outweigh any possible issues that are individual to each Settlement Class member.
     The necessity for the court to deal with any individual issues in the litigation context is also
     attenuated in the settlement context. Further, resolution of thousands of claims in one action is
     far superior to individual lawsuits, because it promotes consistency and efficiency of
     adjudication. See Fed. R. Civ. P. 23(b)(3). For these reasons, the Court should certify the
     Settlement Class.
            Based on the foregoing, the Settlement is fair, adequate and reasonable.
     III.   APPLICATION FOR SERVICE AWARD
            Pursuant to the Settlement, Class Counsel respectfully request, and Defendant does not
     oppose, a Service Award for the Class Representative in the amount of $5,000.00. Service
     awards “compensate named plaintiffs for the services they provided and the risks they incurred
     during the course of the class action litigation.” Allapattah Servs., Inc. v. Exxon Corp., 454 F.
     Supp. 2d 1185, 1218 (S.D. Fla. 2006). “[T]here is ample precedent for awarding incentive
     compensation to class representatives at the conclusion of a successful class action.” David v.
     American Suzuki Motor Corp., 2010 WL 1628362, at *6 (S.D. Fla. Apr. 15, 2010).
            The relevant factors include: (1) the actions the class representatives took to protect the
     interests of the class; (2) the degree to which the class benefited from those actions; and (3) the
     amount of time and effort the class representatives expended in pursuing the litigation. See, e.g.,
     Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998). These factors, as applied to this Action,
     demonstrate the reasonableness of the requested Service Award to Plaintiff. Plaintiff provided
                                                     12
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 13 of 19




     assistance that enabled Class Counsel to successfully prosecute the Action including submitting
     to interviews with Class Counsel, reviewing all material filings, including approving the
     Agreement, and locating and forwarding responsive documents and information to Defendant’s
     formal discovery requests.
             The Service Award of $5,000.00 is less than 0.0035% of the Settlement Fund, a ratio that falls
     well below the range of what has been deemed to be reasonable. See, e.g., Enter. Energy Corp. v.
     Columbia Gas Transmission, 137 F.R.D. 240, 251 (S.D. Ohio 1991) (approving service awards
     totaling $300,000, or 0.56% of a $56.6 million settlement). The Service Award requested here is
     reasonable.

     IV.     APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES

             Pursuant to the Agreement and the Notices, and consistent with recognized class action
     practice and procedure, Class Counsel respectfully request an award of attorneys’ fees of $250,000.00
     or approximately 17.62% of the Settlement Fund. Exhibit A at Section D.2. Class Counsel and
     Defendant negotiated and reached agreement regarding attorneys’ fees and costs only after reaching
     agreement on all other material Settlement terms. The requested fee is within the range of reason
     under the factors listed in Camden I Condo. Ass’n. v. Dunkle, 946 F.2d 768 (11th Cir. 1991). For the
     reasons detailed herein, Class Counsel submit that the requested fee is appropriate, fair and reasonable
     and respectfully requests that it be approved by the Court.
             A.      The Law Awards Class Counsel Fees from the Common Fund Created Through
                     Their Efforts
             It is well established that when a representative party has conferred a substantial benefit upon
     a class, counsel is entitled to attorneys’ fees based upon the benefit obtained. Camden I, 946 F.2d at
     771; Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). The common benefit doctrine is an
     exception to the general rule that each party must bear its own litigation costs. The doctrine serves the
     “twin goals of removing a potential financial obstacle to a plaintiff’s pursuit of a claim on behalf of a
     class and of equitably distributing the fees and costs of successful litigation among all who gained
     from the named plaintiff’s efforts.” In re Gould Sec. Litig., 727 F. Supp. 1201, 1202 (N.D. Ill. 1989)
     (citation omitted). The common benefit doctrine stems from the premise that those who receive the
     benefit of a lawsuit without contributing to its costs are “unjustly enriched” at the expense of the

                                                        13
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 14 of 19




     successful litigant. Van Gemert, 444 U.S. at 478. As a result, the Supreme Court, the Eleventh Circuit,
     and courts in this District have all recognized that “[a] litigant or a lawyer who recovers a common
     fund for the benefit of persons other than himself or his client is entitled to a reasonable attorney’s fee
     from the fund as whole.” Sunbeam, 176 F. Supp. 2d at 1333. Courts have also recognized that
     appropriate fee awards in cases such as this encourage redress for wrongs caused to entire classes of
     persons, and deter future misconduct of a similar nature.
             In the Eleventh Circuit, class counsel are awarded a percentage of the funds obtained through
     a settlement. In Camden I – the controlling authority regarding attorneys’ fees in common-fund class
     actions – the Eleventh Circuit held that “the percentage of the fund approach [as opposed to the
     lodestar approach] is the better reasoned in a common fund case. Henceforth in this circuit, attorneys’
     fees awarded from a common fund shall be based upon a reasonable percentage of the fund established
     for the benefit of the class.” Camden I, 946 F.2d at 774; see also Hamilton v. SunTrust Mortg. Inc.,
     No. 13-60749-CIV-COHN/SELTZER, 2014 U.S. Dist. LEXIS 154762, at *20 (S.D. Fla. Oct. 24,
     2014) (Attorneys representing a class action are entitled to an attorneys’ fee based upon the total
     benefits obtained in or provided by a class settlement); Saccoccio v. JP Morgan Chase Bank, N.A.,
     297 F.R.D. 683, 695 (S.D. Fla. 2014) (The attorneys’ fees in a class action can be determined based
     upon the total fund, not just the actual payout to the class).
             The Court has discretion in determining the appropriate fee percentage. “There is no hard and
     fast rule mandating a certain percentage of a common fund which may be awarded as a fee because
     the amount of any fee must be determined upon the facts of each case.” Sunbeam, 176 F. Supp. 2d at
     1333 (quoting Camden I, 946 F.2d at 774).
             The Eleventh Circuit has provided a set of factors the Court should use to determine a
     reasonable percentage to award as an attorney’s fee to class counsel in class actions:
                     (1) the time and labor required;
                     (2) the novelty and difficulty of the relevant questions;
                     (3) the skill required to properly carry out the legal services;
                     (4) the preclusion of other employment by the attorney as a result
                     of her acceptance of the case;
                     (5) the customary fee;
                     (6) whether the fee is fixed or contingent;
                     (7) time limitations imposed by the clients or the circumstances;
                     (8) the results obtained, including the amount recovered for the
                     Clients;
                                                         14
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 15 of 19




                    (9) the experience, reputation, and ability of the attorneys;
                    (10) the “undesirability” of the case;
                    (11) the nature and the length of the professional relationship with
                    the clients; and
                    (12) fee awards in similar cases.

     Camden I, 946 F.2d at 772 n.3 (citing factors originally set forth in Johnson v. Georgia Highway
     Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).
            These 12 factors are guidelines and are not exclusive. “Other pertinent factors are the
     time required to reach a settlement, whether there are any substantial objections by class
     members or other parties to the settlement terms or the fees requested by counsel, any non-
     monetary benefits conferred upon the class by the settlement, and the economics involved in
     prosecuting a class action.” Sunbeam, 176 F. Supp. 2d at 1333 (quoting Camden I, 946 F.2d at
     775). The Eleventh Circuit has “encouraged the lower courts to consider additional factors
     unique to the particular case.” Camden I, 946 F.2d at 775. As applied, the Camden I factors
     support the requested fee.
                    1.      The Claims Against Defendant Required Substantial Time and Labor
            Prosecuting and settling these claims demanded considerable time and labor, making this
     fee request reasonable. Edelsberg Decl. ¶ 15. Class Counsel devoted substantial time to
     investigating the claims against Defendant. Id. at ¶ 16. Class Counsel also expended resources
     researching and developing the legal claims at issue. Id. at ¶ 17. Time and resources were also
     dedicated to conducting formal discovery and taking depositions. Id. at ¶ 18. Finally, Class
     Counsel devoted substantial time to reviewing numerous pages of documents and electronic data
     produced by Defendant. Id.
            Settlement negotiations consumed further time and resources. Id. at ¶ 19. The initial
     mediation session required substantial preparation and document review. Finally, significant
     time was devoted to negotiating and drafting of the Agreement and the preliminary approval
     process, and to all actions required thereafter pursuant to the preliminary approval order. All of
     this work consumed a substantial amount of time.
            All told, Class Counsel’s coordinated work paid dividends for the Settlement Class. Each
     of the above-described efforts was essential to achieving the Settlement before the Court. The
     time and resources devoted to this Action readily justify the requested fee.
                                                    15
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 16 of 19




                     2.     The Issues Involved Were Novel and Difficult, and Required the Skill
                            of Highly Talented Attorneys

             “[P]rosecution and management of a complex national class action requires unique legal
     skills and abilities.” Edmonds v. U.S., 658 F. Supp. 1126, 1137 (D.S.C. 1987). This Court
     witnessed the quality of our legal work, which conferred a substantial benefit on the Settlement
     Class in the face of significant litigation obstacles. Our work required the acquisition and
     analysis of a significant amount of factual and legal information.
             In any given case, the skill of legal counsel should be commensurate with the novelty
     and complexity of the issues, as well as the skill of the opposing counsel. Litigation of this Action
     required counsel trained in class action law and procedure as well as the specialized issues
     presented here. Class Counsel possess these attributes, and their participation added value to the
     representation of this Settlement Class. Edelsberg Decl. ¶ 21.
             In evaluating the quality of representation by Class Counsel, the Court should also
     consider opposing counsel. See Camden I, 946 F.2d at 772 n.3; Ressler, 149 F.R.D. at 654.
     Throughout the litigation, Defendant was represented by extremely capable counsel. They were
     worthy, highly competent adversaries. Edelsberg Decl. ¶ 22; Walco Invs. v. Thenen, 975 F. Supp.
     1468, 1472 (S.D. Fla. 1997) (stating that “[g]iven the quality of defense counsel from prominent
     national law firms, the Court is not confident that attorneys of lesser aptitude could have achieved
     similar results”).
                     3.     Class Counsel Achieved a Successful Result

             Given the significant litigation risks Class Counsel faced, the Settlement represents a
     successful result. Rather than facing years of costly and uncertain litigation, each Settlement
     Class Member is entitled to claim a cash benefit of $7.50 less notice and administration costs,
     attorneys’ fees and expenses, and a service award. Exhibit A at Section B.1.
                     4.     The Claims Presented Serious Risk

             The Settlement is fair and reasonable given the combined litigation risks. Edelsberg Decl.
     ¶ 24. Consideration of the “litigation risks” factor under Camden I “recognizes that counsel
     should be rewarded for taking on a case from which other law firms shrunk. Such aversion could
     be due to any number of things, including social opprobrium surrounding the parties, thorny

                                                      16
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 17 of 19




     factual circumstances, or the possible financial outcome of a case. All of this and more is
     enveloped by the term ‘undesirable.’” Sunbeam, 176 F. Supp. 2d at 1336. Further, “[t]he point
     at which plaintiffs settle with defendants . . . is simply not relevant to determining the risks
     incurred by their counsel in agreeing to represent them.” Skelton v. General Motors Corp., 860
     F.2d 250, 258 (7th Cir. 1988).
            The Settlement Fund obtained through the Settlement is substantial, given the complexity
     of the litigation and the significant risks and barriers that loomed in the absence of Settlement.
     Any of these risks could easily have impeded, if not altogether derailed, Plaintiff’s and the
     Settlement Class’ successful prosecution of these claims.
            The recovery achieved by this Settlement must be measured against the fact that any
     recovery by Plaintiff and Settlement Class Members through continued litigation could only have
     been achieved if: (i) Plaintiff was able to certify a class and establish liability and damages at
     trial; and (ii) the final judgment was affirmed on appeal. The Settlement is an extremely fair and
     reasonable recovery for the Settlement Class in light of Defendant’s defenses, and the
     challenging and unpredictable path of litigation Plaintiff and the certified class would have faced
     absent the Settlement. Edelsberg Decl. ¶ 26.
                    5.      Class Counsel Assumed Considerable Risk to Pursue This Action on
                            a Pure Contingency Basis

            In undertaking to prosecute this case on a contingent fee basis, Class Counsel assumed a
     significant risk of nonpayment or underpayment. That risk warrants an appropriate fee. Indeed,
     “[a] contingency fee arrangement often justifies an increase in the award of attorney’s fees.”
     Sunbeam, 176 F. Supp. 2d at 1335 (quoting Behrens, 118 F.R.D. at 548).
            Public policy concerns – in particular, ensuring the continued availability of experienced
     and capable counsel to represent classes of injured plaintiffs holding small individual claims –
     support the requested fee. The progress of the Action to date shows the inherent risk faced by
     Class Counsel in accepting and prosecuting the Action on a contingency fee basis. Despite Class
     Counsel’s effort in litigating this Action, Class Counsel remain completely uncompensated for
     the time invested in the Action, in addition to the expenses we advanced. There can be no dispute
     that this case entailed substantial risk of nonpayment for Class Counsel.


                                                     17
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 18 of 19




                    6.      The Requested Fee Comports with Fees Awarded in Similar Cases

            Counsel’s requested fee of $250,000.00 or approximately 17.62% of the Settlement Fund
     is well within the range of fees typically awarded in similar cases. Numerous decisions within
     and outside of the Southern District of Florida and the Eleventh Circuit have found that a 33.33%
     fee is well within the range of reason under the factors listed by the Camden I. See Legg v.
     Laboratory Corp. of America, 14-cv-61543-RLR, Dkt. 227, p.7 (S.D. Fla. Feb. 18, 2016)
     (FACTA case awarding one-third of gross recovery for attorneys’ fees, plus expenses); Gevaerts
     v. TD Bank, N.A., No. 11:14-cv-20744-RLR, 2015 U.S. Dist. LEXIS 150354, at *27 (S.D. Fla.
     Nov. 5, 2015) (finding that a request for 30% of a $20 million dollar fund is justified); Wolff v.
     Cash 4 Titles, No. 03-22778- CIV, 2012 WL 5290155, at *5-6 (S.D. Fla. Sept. 26, 2012) (“The
     average percentage award in the Eleventh Circuit mirrors that of awards nationwide—roughly
     one-third.”) (citing Circuit case law and listing Southern and Middle District of Florida
     attorneys’ fees awards).
            Class Counsel’s fee request falls within the range of the private marketplace, where
     contingency fee arrangements often approach or equal forty percent of any recovery. See
     Continental, 962 F.2d at 572 (“The object in awarding a reasonable attorneys’ fee . . . is to
     simulate the market.”); RJR Nabisco, Inc. Sec. Litig., Fed. Sec. L. Rep. (CCH) ¶ 94, 268
     (S.D.N.Y. 1992) (“[W]hat should govern [fee] awards is . . . what the market pays in similar
     cases”). And, “[i]n tort suits, an attorney might receive one-third of whatever amount the Plaintiff
     recovers. In those cases, therefore, the fee is directly proportional to the recovery.” Blum v.
     Stenson, 465 U.S. 886, 904 (1984) (Brennan, J., concurring).
            Finally, Class Counsel’s fee request also falls within the range of awards in TCPA cases
     within this Circuit and elsewhere. See Gottlieb v. Citgo Petroleum Corp., No. 9:16-cv-81911,
     2017 U.S. Dist. LEXIS 197382, at *7 (S.D. Fla. Nov. 29, 2017) (granting fees and costs
     amounting to one-third of the $8,000,000.00 settlement fund); ABC Bartending School of Miami,
     Inc., v. American Chemicals & Equipment, Inc., No. 15-CV-23142-KMV (S.D. Fla. April 11,
     2017) (granting fees and costs amounting to one-third of the $1,550,000.00 settlement fund);
     Guarisma v. ADCAHB Med. Coverages, Inc., Case No. 1:13-cv-21016 (S.D. Fla. June 24, 2015)
     (granting fees and costs amounting to one-third of the $4,500,000.00 settlement fund).


                                                     18
Case 0:18-cv-61722-WPD Document 38 Entered on FLSD Docket 07/29/2019 Page 19 of 19




            Consequently, the attorneys’ fee requested here, which is well below the cases cited
     about, is appropriate and should be awarded.
     V.     CONCLUSION
            Plaintiff and Class Counsel respectfully request that this Court: (1) grant Final Approval to
     the Settlement and enter the proposed order attached as Exhibit C; (2) certify for settlement purposes
     the Settlement Class pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(3), and 23(e); (3)
     appoint Cydney Halperin as Class Representative; (4) appoint as Class Counsel the law firms and
     attorneys listed in paragraph 7 of the Agreement; (5) approve the requested Service Award in the
     amount of $5,000; (6) award Class Counsel attorneys’ fees in the amount of $250,000.00 or
     approximately 17.62% of the Settlement Fund; and (7) enter Final Judgment dismissing the Action
     with prejudice. Counsel for Defendant has no opposition to this motion.

     Date: July 29, 2019

     Respectfully submitted,

      SHAMIS & GENTILE, P.A.                          EDELSBERG LAW, PA
      Andrew J. Shamis                                /s/ Scott A. Edelsberg
      Florida Bar No. 101754                          Scott Edelsberg, Esq.
      ashamis@shamisgentile.com                       Florida Bar No. 0100537
      14 NE 1st Avenue, Suite 1205                    scott@edelsberglaw.com
      Miami, Florida 33132                            19495 Biscayne Blvd #607
      (t) (305) 479-2299                              Aventura, FL 33180
      (f) (786) 623-0915                              Telephone: 305-975-3320


      KAUFMAN P.A.
      Avi R. Kaufman, Esq.
      Florida Bar No. 84382
      kaufman@kaufmanpa.com
      400 NW 26th Street
      Miami, FL 33127
      Telephone: (305) 469-5881

      Counsel for Plaintiff and the Class




                                                      19
